
	

113 HRES 123 IH: Expressing support for designation of May as National Stroke Awareness Month.
U.S. House of Representatives
2013-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 123
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2013
			Mrs. Beatty submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for designation of May
		  as National Stroke Awareness Month.
	
	
		Whereas stroke, also known as a cerebrovascular accident,
			 is an acute neurologic injury that occurs when the blood supply to a part of
			 the brain is interrupted by a clot in the artery or a burst of the
			 artery;
		Whereas stroke is a medical emergency that can cause
			 permanent neurologic damage or even death if not promptly diagnosed and
			 treated;
		Whereas in the United States, stroke is the fourth leading
			 cause of death;
		Whereas, according to the Centers for Disease Control and
			 Prevention, 1 person in the United States dies from stroke every 4
			 minutes;
		Whereas every year, more than 795,000 people in the United
			 States have a stroke;
		Whereas stroke costs the United States an estimated
			 $54,000,000,000 each year, including the costs of health care services,
			 medications, and missed days of work;
		Whereas stroke is a leading cause of serious long-term
			 disability;
		Whereas those disabilities may require ongoing physical
			 therapy and surgeries;
		Whereas the permanent health concerns and treatments
			 resulting from stroke have a considerable impact on children, families, and
			 society; and
		Whereas May would be an appropriate month to designate as
			 National Stroke Awareness Month: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of National Stroke
			 Awareness Month;
			(2)encourages the
			 people of the United States to support the efforts, programs, services, and
			 advocacy of organizations that work to enhance public awareness of stroke;
			 and
			(3)encourages
			 continued coordination and cooperation between government, researchers,
			 families, and the public to improve treatments and prognoses for individuals
			 who suffer strokes.
			
